TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00621-CV



      Texas Department of Insurance, Division of Workers’ Compensation, Appellant

                                               v.

             Insurance Council of Texas, Service Lloyds Insurance Company,
                  and Old Republic General Insurance Group, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. GN501097, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant filed an agreed motion to dismiss this interlocutory appeal. We grant the

motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Agreed Motion

Filed: February 10, 2006